DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “Aspects of the subject disclosure” (line 1), “may”, “for example” (line 1) and “other embodiments are disclosure” in last line which can be implied.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). 
Claim 8 recites, “adding known data to an artificially-developed expectation of spatial correlation”. 
Regarding claim 8, the specification states: 
At 840 b, the method can include providing the first data to an artificial intelligence (AI) model. For example, the system 162 a can, in a manner similar to that described elsewhere herein, perform one or more operations that include providing the first data to an artificial intelligence (AI) model (see, ¶0432 of the originally filed specification). 
	However, the originally filed specification including the above-identified portion does not disclose, “adding known data to an artificially-developed expectation of spatial correlation”, as recited in claim 8
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informality:  
Claim 1 recites, “ ... an external source that might be affected ... ” (line 4). It is suggested to replace it with “... an external source that is affected...” for clarity.
Claims 2-10 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 recites, “out-of-band downlink (DL) emissions” (line 2). It is unclear what the term “out-of-band” refers to. If it means a band out of a particular frequency or band, it is unclear what the “particular frequency or band” is. For the sake of examination purpose only, it is interpreted as best understood.
Claims 17-20 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-10 and 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/376,720 (hereinafter, “Tsui’720”). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of the copending Application No. 17/376,720 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, Tsui’720 discloses, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system operatively coupled to an aggregation of modular antenna arrays and including a processor, facilitate performance of operations, the operations comprising: obtaining information regarding an external source that might be affected by downlink (DL) transmissions emitted by the aggregation of modular antenna arrays, wherein each modular antenna array of the aggregation of modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements, and wherein the aggregation of modular antenna arrays is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs); determining adjustments for particular antenna elements of the multiple sets of antenna elements based on the obtaining the information, wherein the determining the adjustments is based on a probability that interference of the parallel transmissions with the external source will be mitigated; and causing the particular antenna elements to be operated based on the adjustments [see, claim 1].  

Regarding claim 2, Tsui’720 discloses, wherein the external source comprises an Earth station or a repeater [see, claim 2].  

Regarding claim 3, Tsui’720 discloses, wherein the information comprises geolocation information for the external source [see, claim 3].  

Regarding claim 4, Tsui’720 discloses, wherein the information comprises detected uplink (UL) interference associated with the external source [see, claim 11, lines 13-14].  

Regarding claim 7, Tsui’720 discloses, wherein the adjustments involve steering of the parallel transmissions away from the external source [see, claims 1 and 4].  

Regarding claim 8, Tsui’720 discloses, wherein the adjustments include precoding or combining for one or more null patterns to be directed towards the external source, wherein the information comprises known geolocation of the external source [see, claims 1 and 14], and wherein the determining the adjustments involves adding known data to an artificially-developed expectation of spatial correlations [see, claim 5].  

Regarding claim 9, Tsui’720 discloses, wherein communications between the aggregation of modular antenna arrays and each UE of the plurality of UEs are in frequency division duplex (FDD) [see, claim 8].  

Regarding claim 10, Tsui’720 discloses, wherein communications between the aggregation of modular antenna arrays and each UE of the plurality of UEs are in time division duplex (TDD) [see, claim 9].  

Regarding claim 16, Tsui’720 discloses, a method, comprising: receiving, by a processing system including a processor, data regarding an external noise source that is affected by out-of-band downlink (DL) emissions radiated by a coherent combination of modular antenna arrays, wherein each modular antenna array of the coherent combination of modular antenna arrays comprises a group of antenna elements, resulting in multiple groups of antenna elements, and wherein the coherent combination of modular antenna arrays is being operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs); identifying, by the processing system, adjustments for select antenna elements of the multiple groups of antenna elements based on the receiving the data; and causing, by the processing system, the select antenna elements to be operated based on the adjustments such that the parallel transmissions facilitated for the plurality of UEs are steered away from the external noise source [see, claim 16].  

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 19, Tsui’720 discloses, wherein the adjustments include precoding for one or more null patterns for the external noise source [see, claims 1 and 14].  

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 9.
  
Claims 5 and 11-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/376,720 (hereinafter, “Tsui’720”) in view of Mungara et al (US Publication No. 2022/0321179).

Regarding claim 5, although Tsui’720 discloses, wherein the information comprises measurements of one or more signals received over an uplink (UL) [see, claim 11, lines 13-14], Tsui’720 does not explicitly disclose (see, emphasis), covariance measurements.  
	However, Mungara further discloses, covariance measurements of one or more signals received [¶0106, covariance measurements of CSI estimates of signals].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui’720 with Mungara since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 11, although Tsui’720 discloses, a device, comprising: a processing system including a processor, wherein the processing system is communicatively coupled with a plurality of coherent modular antenna panels, wherein each modular antenna panel of the plurality of coherent modular antenna panels comprises a group of antenna elements, resulting in multiple groups of antenna elements, and wherein the plurality of coherent modular antenna panels is operated in frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) in which parallel transmissions are facilitated for a plurality of user equipment (UEs); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: detecting an external noise source; identifying operations for particular antenna elements of the multiple groups of antenna elements based on the detecting the external noise source; and operating the particular antenna elements based on the precoding when facilitating the parallel transmissions for the plurality of UEs [see, claim 11], Tsui’720 does not explicitly disclose (see, emphasis), precoding.
	However, Mungara further teaches, precoding [FIG. 2, 8 and 10; ¶0003, 0006, 0014, 0081 and 0108-0109, performs precoding at each AP of multiple APs (i.e., multiple sets of antenna elements; note that there are multiple APs in the distributed MIMO architecture of FIG. 2 and each AP includes one or more antenna elements)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui’720 with Mungara since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-5, 7, 9-11, 13-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (US Publication No. 2019/0007078) in view of Mungara et al (US Publication No. 2022/0321179).

Regarding claim 1, Tsui teaches, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system [FIG. 3; ¶0050-0051, memory 314 storing instructions that when executed by a processor 212, to perform operations] operatively coupled to an antenna and including a processor, facilitate performance of operations, the operations [FIGS. 2-3; ¶0046 and 0050-0051, the processor 212 coupled to a transmitter component 202 and a receiver component 204; note that the transmitter component 202 and the receiver component 204 each have at least one antenna] comprising: 
obtaining information regarding an external source that might be affected by downlink (DL) transmissions emitted by the antenna [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects passive intermodulation (i.e., information) caused by nonlinearities (to determine that an intermodulation product from the transmission signal is present ) at or external to a cell site (i.e., external source; further see, passive intermodulation source 100 of FIG. 1); note that the passive intermodulation (PIM) source 100 reflects (downlink band) signals transmitted (i.e., is affected) from the transmitter component 202 (see, ¶0046 and 0052)]; 
determining adjustments for an antenna based on the obtaining the information [FIGS. 2-3; ¶0048-0049 and 0055-0057, (analysis component 206 ranks the interference products) and modifies and process transmissions (i.e., adjustment for an antenna; note that the modification and the processing of the transmissions causes adjustments for at least one antenna) to mitigate the intermodulation product via the signal modification component 306 based on the detected/obtained information of the intermodulation], wherein the determining the adjustments is based on a probability that interference of the transmissions with the external source will be mitigated [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions is to reduce/mitigate the intermodulation/interference with the PIM source]; and 
causing the particular antenna element to be operated based on the adjustments [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions causes at least one antenna to be operated accordingly].  
Although Tsui teaches, “obtaining information regarding an external source that might be affected by downlink (DL) transmissions emitted by the antenna” and “determining adjustments for an antenna based on the obtaining the information”, Tsui does not explicitly teach (see, emphasis), 
a processing system coupled to an aggregation of modular antenna arrays,
each modular antenna array of the aggregation of modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements, and wherein the aggregation of modular antenna arrays is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs), 
determining adjustments for particular antenna elements of the multiple sets of antenna elements, and ... the parallel transmissions.
However, Mungara teaches,
a processing system coupled to an aggregation of modular antenna arrays [FIGS. 2 and 10; ¶0003, 0006, 0014 and 0080, central processing unit coupled to a plurality of APs (i.e., aggregation of modular antenna arrays)],
each modular antenna array of the aggregation of modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements [FIGS. 2 and 10; ¶0003, 0006 and 0014, each AP with multiple antennas (i.e., each modular antenna array) of the plurality of APs (i.e., aggregation of modular antenna arrays) of the distributed massive MIMO architecture comprises a set of antennas, resulting in multiple sets of antenna elements (note that each AP with multiple antennas is considered as one of the sets of antenna elements)], and wherein the aggregation of modular antenna arrays is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs), the parallel transmissions [FIG. 2 and 10; ¶0003, 0006 and 0014, the distributed massive MIMO architecture (i.e., aggregation of modular antenna arrays) is operated in MIMO mode in which parallel transmissions through APs are facilitated for a plurality of UEs; further note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs) comprises a set of antennas, resulting in multiple sets of antenna elements (note that each AP with multiple antennas is considered as one of the sets of antenna elements)], 
determining adjustments for particular antenna elements of the multiple sets of antenna elements [FIG. 2, 8 and 10; ¶0003, 0006, 0014, 0081 and 0108-0109, performs precoding at each AP of multiple APs (i.e., multiple sets of antenna elements; note that there are multiple APs in the distributed MIMO architecture of FIG. 2 and each AP includes one or more antenna elements)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui to implement the above-mentioned features, as taught by Mungara in order to provide large improvements in throughput and radiated energy efficiency [¶0003 of Mungara].

Regarding claim 3, Tsui in view of Mungara teaches, all the limitations of claim 1 and particularly, "the information", and Tsui further teaches, the information comprises geolocation information for the external source [¶0028, 0048 and 0055, the passive intermodulation detection system diagnoses the type of intermodulation and location of the non-linearity that is the source of the passive intermodulation].  

Regarding claim 4, Tsui in view of Mungara teaches, all the limitations of claim 1 and particularly, "the information" as set forth above, and Tsui further teaches, wherein the information comprises detected uplink (UL) interference associated with the external source [FIGS. 2-3; ¶0046 and 0052-0054, note that the passive intermodulation for being detected is an uplink interference signal reflected from (i.e., associated with) the PIM source].  

Regarding claim 5, Tsui in view of Mungara teaches, all the limitations of claim 1 and particularly, "the information" as set forth above, and Tsui further teaches, the information comprises measurements of one or more signals received over an uplink (UL) [FIGS. 2-3; ¶0046 and 0052-0054, note that the passive intermodulation comprises detecting/measurements of  an uplink interference signal reflected from the PIM source] and Mungara further teaches, covariance measurements of one or more signals received [¶0106, covariance measurements of CSI estimates of signals].

Regarding claim 7, Tsui in view of Mungara teaches, all the limitations of claim 1 as set forth above, and Tsui further teaches, wherein the adjustments involve steering of the transmissions away from the external source [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing (i.e., adjustments) of the transmissions is performed such that the transmissions are performed while subtracting/cancelling the intermodulation/interference from the PIM source] and Mungara further teaches, the parallel transmissions [FIG. 2 and 10; ¶0003, 0006 and 0014, the distributed massive MIMO architecture (i.e., aggregation of modular antenna arrays) is operated in MIMO mode in which parallel transmissions through APs are facilitated for a plurality of UEs; further note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs].

Regarding claim 9, although Tsui in view of Mungara teaches, all the limitations of claim 1 and particularly, "the aggregation of modular antenna arrays” and “the plurality of UEs" as set forth above, Tsui in view of the embodiment with reference to FIG. 2 of Mungara does not explicitly teach (see, emphasis), frequency division duplex (FDD).
However, FIG. 1 of Mungara further teaches, frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) [¶0003, multi-user MIMO relying on FDD operation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui in view of the embodiment with reference to FIG. 2 of Mungara with the embodiment with reference to FIG. 1 of Mungara since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 10, Tsui in view of Mungara teaches, all the limitations of claim 1 and particularly, "the aggregation of modular antenna arrays” and “the plurality of UEs" as set forth above, and Tsui further teaches, time division duplex (TDD) [¶0003, massive MIMO operating in TDD].  

Regarding claim 11, Tsui teaches, a device [FIGS. 2-3; ¶0046 and 0051, passive intermodulation cancellation module system], comprising: 
a processing system including a processor [FIGS. 2-3; ¶0046 and 0050-0051, a processor 212], wherein the processing system is communicatively coupled with an antenna  [FIGS. 2-3; ¶0046 and 0050-0051, the processor 212 coupled to a transmitter component 202 and a receiver component 204; note that the transmitter component 202 and the receiver component 204 each have at least one antenna]; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations [FIG. 3; ¶0050-0051, memory 314 storing instructions that when executed by the processor 212, to perform operations], the operations comprising: 
detecting an external noise source [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects passive intermodulation caused by nonlinearities (to determine that an intermodulation product from the transmission signal is present ) at or external to a cell site (i.e., external noise source; further see, passive intermodulation source 100 of FIG. 1); note that the passive intermodulation (PIM) source 100 reflects (downlink band) signals transmitted (i.e., is affected) from the transmitter component 202 (see, ¶0046 and 0052)]; 
identifying adjustments for an antenna based on the detecting the external noise source [FIGS. 2-3; ¶0048-0049 and 0055-0057, (analysis component 206 ranks the interference products) and modifies and process transmissions (i.e., adjustment for an antenna; note that the modification and the processing of the transmissions causes adjustments for at least one antenna) to mitigate the intermodulation product via the signal modification component 306 based on the detecting the passive intermodulation source]; and 
operating the particular antenna based on the adjustments [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions causes at least one antenna to be operated accordingly].  
Although Tsui teaches, “detecting an external noise source”, “identifying adjustments for an antenna based on the detecting the external noise source” and “operating the particular antenna based on the adjustments”, Tsui does not explicitly teach (see, emphasis), 
the processing system is communicatively coupled with a plurality of coherent modular antenna panels,
wherein each modular antenna panel of the plurality of coherent modular antenna panels comprises a group of antenna elements, resulting in multiple groups of antenna elements, and wherein the plurality of coherent modular antenna panels is operated in frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) in which parallel transmissions are facilitated for a plurality of user equipment (UEs),
identifying precoding for particular antenna elements of the multiple groups of antenna elements,
operating the particular antenna elements based on the precoding when facilitating the parallel transmissions for the plurality of UEs.
However, Mungara teaches, 
a processing system is communicatively coupled with a plurality of coherent modular antenna panels [FIGS. 2 and 10; ¶0003, 0006, 0014 and 0080, central processing unit coupled to a plurality of APs (i.e., aggregation of modular antenna arrays); note that the antenna(s) of each AP are operated in a coherent manner since each AP (i.e., modular antenna panel) performs precoding to construct or destructive interference among signals or it is implied that at least precoding is based on coherent characteristics of antenna panels],
wherein each modular antenna panel of the plurality of coherent modular antenna panels comprises a group of antenna elements, resulting in multiple groups of antenna elements [FIGS. 2 and 10; ¶0003, 0006 and 0014, each AP with multiple antennas (i.e., each modular antenna array) of the plurality of APs (i.e., aggregation of modular antenna arrays) of the distributed massive MIMO architecture comprises a set of antennas, resulting in multiple sets of antenna elements (note that each AP with multiple antennas is considered as one of the sets of antenna elements); note that the antenna(s) of each AP are operated in a coherent manner since each AP (i.e., modular antenna panel) performs precoding to construct or destructive interference among signals or it is implied that at least precoding is based on coherent characteristics of antenna panels], and wherein the plurality of coherent modular antenna panels is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) in which parallel transmissions are facilitated for a plurality of user equipment (UEs) [FIG. 2 and 10; ¶0003, 0006 and 0014, the distributed massive MIMO architecture (i.e., aggregation of modular antenna arrays) is operated in MIMO mode in which parallel transmissions through APs are facilitated for a plurality of UEs; further note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs] comprises a set of antennas, resulting in multiple sets of antenna elements (note that each AP with multiple antennas is considered as one of the sets of antenna element); note that the antenna(s) of each AP are operated in a coherent manner since each AP (i.e., modular antenna panel) performs precoding to construct or destructive interference among signals or it is implied that at least precoding is based on coherent characteristics of antenna panels],
identifying precoding for particular antenna elements of the multiple groups of antenna elements [FIG. 2, 8 and 10; ¶0003, 0006, 0014, 0081 and 0108-0109, performs precoding at each AP of multiple APs (i.e., multiple sets of antenna elements; note that there are multiple APs in the distributed MIMO architecture of FIG. 2 and each AP includes one or more antenna elements)],
operating the particular antenna elements based on the precoding when facilitating the parallel transmissions for the plurality of UEs [FIG. 2, 8 and 10; ¶0003, 0006, 0014, 0081 and 0108-0109, performs precoding at each AP (i.e., operating the particular antenna elements) to transmit data in the distributed MIMO architecture in which parallel transmissions through APs are facilitated for a plurality of UEs; further note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui to implement the above-mentioned features, as taught by Mungara in order to provide large improvements in throughput and radiated energy efficiency [¶0003 of Mungara].
Although Tsui in view of Mungara teaches, “the plurality of coherent modular antenna panels is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) in which parallel transmissions are facilitated for a  plurality of user equipment (UEs)” as set forth above, Tsui in view of the embodiment with reference to FIG. 2 of Mungara does not explicitly teach (see, emphasis), frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO).
However, FIG. 1 of Mungara further teaches, frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) [¶0003, multi-user MIMO relying on FDD operation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui in view of the embodiment with reference to FIG. 2 of Mungara with the embodiment with reference to FIG. 1 of Mungara since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 16, Tsui teaches, a method, comprising: 
receiving, by a processing system including a processor [FIGS. 2-3; ¶0046 and 0050-0051, processor 212], data regarding an external noise source that is affected by out-of-band downlink (DL) emissions radiated by an antenna [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects/receives passive intermodulation caused by nonlinearities (to determine that an intermodulation product from the transmission signal is present ) at or external to a cell site (i.e., external source; further see, passive intermodulation source 100 of FIG. 1); note that the passive intermodulation (PIM) source 100 reflects (downlink band) signals transmitted (i.e., is affected) from the transmitter component 202 (see, ¶0046 and 0052); see, ¶0028 and 0043, note that the transmission signal from the transmitter component has multiple bands including a first band same as the signal transmitted thereby and another higher-order band (i.e., out-of-band) generated due to nonlinear product thereof];
identifying, by the processing system [FIGS. 2-3; ¶0046 and 0050-0051, processor 212], adjustments for the antenna based on the receiving the data [FIGS. 2-3; ¶0048-0049 and 0055-0057, (analysis component 206 ranks the interference products) and modifies and process transmissions (i.e., adjustment for an antenna; note that the modification and the processing of the transmissions causes adjustments for at least one antenna) to mitigate the intermodulation product via the signal modification component 306 based on the detected/obtained information of the intermodulation]; and
causing, by the processing system, the antenna to be operated based on the adjustments such that the transmissions are steered away from the external noise source [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions causes at least one antenna to be operated accordingly such that the transmissions are performed while subtracting/cancelling the intermodulation/interference from the PIM source].  
Although Tsui teaches, “receiving, by a processing system including a processor, data regarding an external noise source that is affected by out-of-band downlink (DL) emissions radiated by an antenna”, “identifying, by the processing system, adjustments for the antenna based on the receiving the data” and “causing, by the processing system, the antenna to be operated based on the adjustments such that the transmissions are steered away from the external noise source” as set forth above, Tsui does not explicitly teach (see, emphasis), 
a coherent combination of modular antenna arrays,
wherein each modular antenna array of the coherent combination of modular antenna arrays comprises a group of antenna elements, resulting in multiple groups of antenna elements, and wherein the coherent combination of modular antenna arrays is being operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs),
identifying adjustments for select antenna elements of the multiple groups of antenna elements, ...  the select antenna elements,
causing the select antenna elements to be operated ... such that the parallel transmissions facilitated for the plurality of UEs are steered away from a noise source.
However, Mungara teaches, 
a coherent combination of modular antenna arrays, wherein each modular antenna array of the coherent combination of modular antenna arrays comprises a group of antenna elements, resulting in multiple groups of antenna elements [FIGS. 2 and 10; ¶0003, 0006 and 0014, each AP with multiple antennas (i.e., each modular antenna array) of the plurality of APs (i.e., aggregation of modular antenna arrays) of the distributed massive MIMO architecture comprises a set of antennas, resulting in multiple sets of antenna elements (note that each AP with multiple antennas is considered as one of the sets of antenna elements); note that the antenna(s) of each AP are operated in a coherent manner being combined (i.e., coherent combination) when performing precoding since each AP (i.e., modular antenna panel) performs precoding to construct or destructive interference among signals or it is implied that at least precoding is based on coherent characteristics of antenna panels], and wherein the coherent combination of modular antenna arrays is being operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs) [FIG. 2 and 10; ¶0003, 0006 and 0014, the distributed massive MIMO architecture (i.e., aggregation of modular antenna arrays) is operated in MIMO mode in which parallel transmissions through APs are facilitated for a plurality of UEs; further note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs) comprises a set of antennas, resulting in multiple sets of antenna elements (note that each AP with multiple antennas is considered as one of the sets of antenna element); note that the antenna(s) of each AP are operated in a coherent manner being combined (i.e., coherent combination) when performing precoding since each AP (i.e., modular antenna panel) performs precoding to construct or destructive interference among signals or it is implied that at least precoding is based on coherent characteristics of antenna panels],
identifying adjustments for select antenna elements of the multiple groups of antenna elements, ...  the select antenna elements [FIG. 2, 8 and 10; ¶0003, 0006, 0014, 0081 and 0108-0109, performs precoding at each AP (i.e., select antenna elements) of multiple APs (i.e., multiple groups of antenna elements; note that there are multiple APs in the distributed MIMO architecture of FIG. 2 and each AP includes one or more antenna elements)],
causing select antenna elements to be operated based on the adjustments such that the parallel transmissions facilitated for the plurality of UEs are steered away from a noise source [FIG. 2, 8 and 10; ¶0003, 0006, 0014, 0081 and 0108-0109, performs precoding at each AP (i.e., causing select antenna elements) to transmit data in the distributed MIMO architecture in which parallel transmissions through APs are facilitated for a plurality of UEs to mitigate interference from a source; further note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui to implement the above-mentioned features, as taught by Mungara in order to provide large improvements in throughput and radiated energy efficiency [¶0003 of Mungara].

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 15.  

Regarding claim 20, although Tsui in view of Mungara teaches, all the limitations of claim 16 and particularly, "coherent combination of modular antenna arrays” and “the plurality of UEs" as set forth above, Tsui in view of the embodiment with reference to FIG. 2 of Mungara does not explicitly teach (see, emphasis), frequency division duplex (FDD).
However, FIG. 1 of Mungara further teaches, frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) [¶0003, multi-user MIMO relying on FDD operation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui in view of the embodiment with reference to FIG. 2 of Mungara with the embodiment with reference to FIG. 1 of Mungara since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (US Publication No. 2019/0007078) in view of Mungara et al (US Publication No. 2022/0321179) and further in view of Yun et al (US Publication No. 2021/0288731).

Regarding claim 2, although Tsui in view of Mungara teaches, all the limitations of claim 1 as set forth above, Tsui in view of Mungara does not explicitly teach (see, emphasis), the external source comprises a repeater.  
	However, Yun teaches, an external source comprises a repeater [¶0158, an interference noise (source) comprises a repeater].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui in view of Mungara with Yun since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (US Publication No. 2019/0007078) in view of Mungara et al (US Publication No. 2022/0321179) and further in view of Nazar et al (US Publication No. 2014/0256341).

Regarding claim 6, although Tsui in view of Mungara teaches, all the limitations of claim 5 and particularly, " covariance measurements are made from the one or more signals" as set forth above, Tsui in view of Mungara does not explicitly teach (see, emphasis), wherein the covariance measurements are made after pilot removal.
	However, Nazar teaches, covariance measurements are made after pilot removal [¶0146, removing a reference signal contribution from the received signal to obtain a covariance matrix].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui in view of Mungara with Nazar since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (US Publication No. 2019/0007078) in view of Mungara et al (US Publication No. 2022/0321179) and further in view of Shen et al (US Patent No. 6,118,767) and further in view of Sundararajan et al (US Patent No. 11,412,521).

Regarding claim 8, although Tsui in view of Mungara teaches, all the limitations of claim 1 and particularly, "the adjustments", “the external source” and “the information” as set forth above, and Tsui further teaches, wherein the information comprises known geolocation of the external source [¶0028, 0048 and 0055, the passive intermodulation detection system diagnoses the type of intermodulation and location of the non-linearity that is the source of the passive intermodulation], artificially-developed expectation [¶0032, 0037 and 0098, AI-based model to facilitate automating features] and Mungara further teaches, precoding [FIG. 2, 8 and 10; ¶0003, 0006, 0014, 0081 and 0108-0109, performs precoding at each AP of multiple APs (i.e., multiple sets of antenna elements; note that there are multiple APs in the distributed MIMO architecture of FIG. 2 and each AP includes one or more antenna elements)], Tsui in view of Mungara does not explicitly teach (see, emphasis), forming for one or more null patterns to be directed towards the external source, 
However, Shen teaches, forming for one or more null patterns to be directed towards a source [FIG. 3; column 10, lines 49-65, creating a null in the antenna pattern that is steered to the direction of the interference source].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui in view of Mungara to implement the above-mentioned features, as taught by Shen in order to reject/reduce the interference [column 10, lines 49-65 of Shen].
Further, Tsui in view of Mungara and Shen does not explicitly teach (see, emphasis), adding known data to an artificially-developed expectation of spatial correlations.
However, Sundararajan teaches, adding known data to an artificially-developed expectation of spatial correlations [column 4 line 65 to column 5 line 14, machine learning used to learn/expect an inter-cell interference spatial structure, an incoming direction and strength of interference; note that the interference is related to spatial correlation and the machine learning requires known training data].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui in view of Mungara and Shen with Sundararajan since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al (US Publication No. 2019/0007078) in view of Mungara et al (US Publication No. 2022/0321179) and further in view of Shen et al (US Patent No. 6,118,767).

Regarding claim 15, although Tsui in view of Mungara teaches, all the limitations of claim 11 and particularly, "the precoding" and “external noise sources” as set forth above, Tsui in view of Mungara does not explicitly teach (see, emphasis), enables one or more null patterns to be directed towards the external noise source.  
	However, Shen teaches, enables one or more null patterns to be directed towards an external noise source [FIG. 3; column 10, lines 49-65, create a null in the antenna pattern that is steered to the direction of the interference source].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui in view of Mungara to implement the above-mentioned features, as taught by Shen in order to reject/reduce the interference [column 10, lines 49-65 of Shen].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Olsson et al (US Publication No. 2016/0380707) [FIGS. 8-9]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469